The trial court did not err in sustaining the solicitor's demurrer to the defendant's plea of former jeopardy. The reasons set up in the order of the trial court for entering a mistrial conformed to section 9 of the Constitution and section 8696 of the Code of 1923. Andrews v. State, 174 Ala. 11,56 So. 998, Ann. Cas. 1914B, 760; Spelce et al. v. State, 20 Ala. App. 412,103 So. 694.
There are no charges, given or refused, set out in the record proper. The bill of exceptions does disclose, however, that three charges were asked in writing by the defendant and refused by the court, setting out certain unnumbered charges, but there is nothing to indicate that they were separately refused by the court or that the refusal thereof was noted on said charges and signed by the judge as required by the statute, section 9509 of the Code of 1923. It is sufficient, however, to observe that, had the charges been asked and refused, as required by the statute, the refusal of same was not reversible error.
The rulings upon the admission and rejection of the evidence have been carefully examined, and no reversible error was committed in this respect.
The judgment of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.